- Provided by MZ Technologies SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of July, 2010 Commission File Number 001-14491 TIM PARTICIPAÇÕES S.A. (Exact name of registrant as specified in its charter) TIM PARTICIPAÇÕES S.A. (Translation of Registrant's name into English) Av. das Américas, 3434, Bloco 1, 7º andar  Parte 22640-102 Rio de Janeiro, RJ, Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X TIM PARTICIPAÇÕES S.A. Publicly Held Company CNPJ/MF 02.558.115/0001-21 NIRE 33.300.276.963 NOTICE TO THE MARKET Custodian Change for TIM Participações S.A. ADR Program Rio de Janeiro, July 23, 2010 - Pursuant to CVM/SRE/GER-2/No. 806/2, of July 6, 2010, TIM Participações S.A. (BOVESPA: TCSL3 and TCSL4; and NYSE: TSU) communicates the approval, by the Brazilian Securities and Exchange Commission ( Comissão de Valores Mobiliários  CVM) , of the change in the custodian for its ADR program to Banco Bradesco S.A., operating jointly with the depositary bank, or JP Morgan Chase Bank. We hereby clarify that the other characteristics of TIM Participações S.A. ADR Program will be maintained as follows: Level II ADR Program Preferred Shares Parity: Each ADR corresponds to ten (10) preferred shares. ISIN Code: BRTCSLACNPR7. Accordingly, as from July 26, 2010, investors willing to issue ADRs should deposit their shares under the custody of Banco Bradesco S.A.  user 2653-0 and client 33/9  JP Morgan Chase Bank (TIM Participações S.A). Rio de Janeiro, July 23, 2010. TIM PARTICIPA ções S.A. Claudio Zezza Chief Financial and Investors Relations Officer SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. TIM PARTICIPAÇÕES S.A. Date:July 23 , 2010 By: /s/ Claudio Zezza Name: Claudio Zezza Title: CFO and Investor Relations Officer FORWARD-LOOKING STATEMENTS This press release may contain forward-looking statements. These statements are statements that are not historical facts, and are based on management's current view and estimates offuture economic circumstances, industry conditions, company performance and financial results. The words "anticipates", "believes", "estimates", "expects", "plans" and similar expressions, as they relate to the company, are intended to identify forward-looking statements. Statements regarding the declaration or payment of dividends, the implementation of principal operating and financing strategies and capital expenditure plans, the direction of future operations and the factors or trends affecting financial condition, liquidity or results of operations are examples of forward-looking statements. Such statements reflect the current views of management and are subject to a number of risks and uncertainties. There is no guarantee that the expected events, trends or results will a ctually occur. The statements are based on many assumptions and factors, including general economic and market conditions, industry conditions, and operating factors. Any changes in such assumptions or factors could cause actual results to differ materially from current expectations.
